The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The disclosure is objected to because of the following informalities: Page 1, in the heading immediately preceding paragraph [0004], it is noted that the heading “BRIEF DESCRIPTION” should be rewritten as --SUMMARY OF THE INVENTION-- for consistency with PTO guidelines. Page 3, in paragraph [0009], last line therein, it is noted that --throughout the drawings and the detail description-- should be inserted after “components” for an appropriate characterization. Page 3, in paragraphs [0010] to [0019] and page 4, in paragraph [0022], note that the respective reference numbers appearing in these paragraphs should be deleted as being inappropriate for a brief description of the drawings. Page 4, in the heading therein, note that --OF THE INVENTION-- should be inserted after “DETAIL DESCRIPTION” for consistency with PTO guidelines. Page 5, in paragraph [0026], 4th line therein, note that --to the first main surface 6-- should be inserted after “opposite” for an appropriate characterization; 17th line therein, note that --can-- should be inserted prior to “be” for idiomatic clarity. Page 5, in paragraph [0026], 11th line therein; page 7, in paragraph [0032], 9th line therein; page 11, in paragraph [0044], second line therein: note that the recitation of “on account of” should be rewritten as --due to--, respectively at these instances for an appropriate characterization. Page 5, in paragraph [0027], 4th line therein, note that the recitation of “referred to as a semiconductor package or RF package” should be rewritten as -- referred to as a “semiconductor package” or “RF package”-- for an appropriate characterization. Page 5, in paragraph [0028], 4th line therein, it is noted that --various-- should be inserted prior to “frequency” for an appropriate characterization. Page 6, in paragraph [0030], 6th line therein, it is noted that the recitation of “from an oxide” should be rewritten as --from a material such as an oxide-- for an appropriate characterization. Page 10, in paragraph [0041]; page 15, in paragraph [0058]; page 16, in paragraph [0063]: note that reference labels (32, 34) described in these paragraphs are vague in meaning, especially since no such reference labels appear in any of the drawings and thus appropriate clarification is needed. Page 10, in paragraph [0041], first to third lines therein, note that the recitation of “electrically conductive structures 32” (i.e. first & second lines therein) does not appear consistent with the recitation of “metal layer 32” (i.e. third line therein) and thus appropriate clarification is needed. Page 10, in paragraph [0042], second line therein; page 11, in paragraph [0044], second line therein; page 15, in paragraph [0058], second line therein: note that the term “latter” should be rewritten as --printed circuit board--, respectively at these instances for a proper indication of the intended feature for clarity and completeness of description. Page 11, in paragraph [0044], 4th, 7th lines therein, note that the pronoun “it” (i.e. 4th line therein) should be rewritten as --the mounting surface-- and note that the pronoun “them” (i.e. 7th line therein) should be rewritten as --the RF antennas 12--, respectively to indicate the intended features for clarity and completeness of description. Page 12, in paragraph [0046], 5th & 6th lines therein; page 16, in paragraph [0059], 7th line therein; page 17, in paragraph [0064], 8th & 9th lines therein: note that the term “running” should be rewritten as --extending--, respectively at these instances for an appropriate characterization. Page 12, in paragraph [0047], 4th line therein, it is noted that the recitation of “its underside” should be rewritten as --the underside thereof-- for an appropriate characterization. Pages 12 & 13, in paragraphs [0047] to [0050], note that reference label “2” is vague in meaning, especially since such a reference label does not appear in any of Figs. 3, 4, 5 & 6 to which the descriptions in these paragraphs pertain and thus appropriate clarification is needed. Page 13, in paragraph [0051], 4th line therein, note that reference label “14” is vague in meaning, especially since such a reference label does not appear in Fig. 7 to which the description in this paragraph pertains and thus appropriate clarification is needed. Page 14, in paragraph [0053], last line therein, it is noted that the term “frontend” should be separated for idiomatic clarity. Page 15, in paragraph [0056] and page 16, in paragraph [0062], note that the term --step-- should be inserted prior to the reference labels (46, 48, 50, 52, 54, 56) for an appropriate characterization consistent with the flow diagram described herein. Page 15, in paragraph [0058], note that the recitation of “on it” should be rewritten as --thereon-- for idiomatic clarity. Page 17, in paragraph [0065], first line therein, should the term “course” be rewritten as --direction-- for an appropriate characterization?  Appropriate correction is required.
The disclosure is objected to because of the following informalities: Note that the following reference labels need a corresponding description in the specification for clarity and completeness of description: Figs. 2-10, (34B, 40); Fig. 2, 7-10 (32A, 34A); Figs. 3-6, “36”.  Appropriate correction is required.
The drawings are objected to because of the following: should reference labels --32-- and --34-- be added to appropriate drawings, such as to be commensurate with corresponding description of those reference labels used in the specification?  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow waveguide extending into the encapsulation layer (i.e. claim 3) or extending into an injection-molded plastic assembly (i.e. claim 15), respectively must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification needs to provide a corresponding description of the microwave component being a hollow waveguide extending into the encapsulation layer or into the injection-molded plastic assembly, as recited in claims 3, 15, respectively.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3; 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 3, 15, note that it is unclear whether the recitation that the “microwave component” is “a hollow waveguide” that extends in part into the “encapsulation layer” (i.e. claim 3) or extends in part into “an injection-molded plastic assembly” (i.e. claim 15), respectively would be accurate characterizations of these aspect of the invention. Appropriate clarification is needed.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 18, 19; 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Seok et al. 
Seok et al (i.e. FIG. 2) discloses a radio frequency device (i.e. claim 18) and a method of producing such device (i.e. claim 20), comprising: a radio frequency chip (i.e. IC 104) embedded with respect to a printed circuit board (i.e. PCB 102), without a package; and a radio frequency antenna (i.e. antenna package 108) arranged with respect to the radio frequency chip (104). Regarding claim 19, it is noted that a waveguide component (i.e. 116) is arranged over the printed circuit board (102), where such a waveguide can propagate electromagnetic waves radiated into the waveguide from the antenna (108).
Claims 10, 12, 14-17; 20, 21, 24 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Seler et al. 
Seler et al (e.g. Fig. 1) discloses a radio frequency device (i.e. claim 10) and method for providing such a radio frequency device (i.e. claim 20), comprising: a semiconductor package (i.e. 10) surrounded by an encapsulation material (i.e. 30), as per claims 10 & 21 and disposed with respect to a printed circuit board (i.e. 40), as per claims 10 & 20; a redistribution layer (i.e. RDL) configured with respect to the encapsulation layer, as described in paragraphs [0038] & [0039], as per claims 10 & 21; a radio frequency antenna (i.e. transformer element 110) formed as a part of the redistribution layer (RDL) and configured to radiate electromagnetic to/from a waveguide part (i.e. 60) in a manner perpendicular to the distribution layer (RDL). Regarding claim 14, 15, 16 & 24, note that waveguide part (60) is configured to be disposed with respect to the printed circuit board (40) and includes a hollow waveguide (i.e. 61) formed therein that overlaps the antenna (110), as evident from Fig. 1, as per claims 17 & 24.
Claims 1, 3, 4, 5; 10-12, 14-17; 18, 19; 20, 21, 24; 25 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Kamphuis et al. 
Kamphuis et al (i.e. FIGS. 3A, 3B) discloses a radio frequency device (i.e. claims 1, 10, 18) and a method for providing such a radio frequency device (i.e. claims 20, 25), comprising: a radio frequency chip (i.e. semiconductor device die 310) formed as a part of a semiconductor package (i.e. 320) and embedded in an encapsulation material (i.e. 390), as per claims 1, 10, 19, 21, 25, where the chip has first and second main surfaces (e.g. upper and lower surfaces); an electrical redistribution layer (i.e. bond wires 385) that coupled pads on the die (310) to a lead frame as per claims 1, 10, 21, 25; a radio frequency antenna (i.e. antenna feed structures (340, 345) as best seen in FIG. 3B) configured to emit or receive signal waves to/from a hollow waveguide structure (i.e. 370, 375) in a manner perpendicular to the redistribution layer, as evident from FIG. 3A, as per claim 12; a microwave component (e.g. vertical signal lines (350, 355) surrounded by a conductive shield or wall (360), as evident from FIG. 3B), as per claim 4 arranged below the antenna (340, 345); a printed circuit board (i.e. PCB 330), where the semiconductor package (320) and the waveguide  structure (370, 375) are respectively mounted thereon, as per claims 14-17, 19, 24. Regarding claim 18, note that the die (310) itself is considered an unpackaged element.
Claims 2, 6-9; 13; 22, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee